DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-46 are currently pending with claims 15-40 withdrawn. Claim 1 is currently amended.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/6, with respect to the rejection(s) of claim(s) 1-14 and 41-46 under 35 USC 103 have been fully considered and are persuasive, specifically with respect to the argument that the previously cited references failed to teach that cooling occurs on the part being shaped, teaching non pressurized fluids instead.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
In response to the request for rejoinder, as a new rejection has been applied to the elected group, consideration of rejoinder is not appropriate at this time. The examiner further notes that if the method claims are found allowable, this will not necessitate that the apparatus claim with all the same limitations would be found allowable, especially without further search and consideration of the apparatus claims. See MPEP 2115.
Applicant requested reconsideration of the restriction requirement in view of this amendment. The examiner maintains the restriction requirement for the same reasons on the record. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 8, 10, 11, 13, 14, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277, of record). 
With respect to claim 1, Nitsch teaches a method comprising: fabricating a preform (P0020-P0021, P0029, P0083) by semi-continuously: heating fiber reinforced material (P0107), comprising dry fibers (P0045, semifinished reinforcement layers 1, 3, P0075, Fig. 1, P0083. P0088) and a binder (P0047, P0076, resin film 2, Fig. 1), to a sticking point temperature for the binder that activates binding properties of the binder (P0107); feeding the fiber reinforced material through a die (forming unit 13, Fig. 1,P0097, P0102, P0130), wherein through which the fiber reinforced material travels through the die while the fiber reinforced material at least at the sticking point temperature (forming unit 13, heating unit, Fig. 1, P0107, liquefying and hardening demonstrate at least at the sticking point temperature),  the die forming the fiber reinforced material into a preform (P0020-P0021, P0083); and pulling the preform out of the die (P0030, P0042).
Nitsch fails to teach a continuous process and a die that exhibits curvature and therefore fails to teach that the fiber reinforced material travels through the curvature and varying path lengths of fibers within the preform as the preform passes through the die, teaching instead a semi continuous process (P0039) with a non-curved die that in some embodiments does make curved parts (P0021, P0077). In the same field of endeavor, composite pultrusion, Marcel teaches a method shown in Fig. 5 comprising: fabricating a composite part by continuously: heating fiber reinforced material to a sticking point temperature for a constituent material within the fiber reinforced material (Machine Translation Pg 3 P6, Pg 5 P1); and feeding the fiber reinforced material through a die that exhibits a curvature through which the fiber reinforced material travels while the fiber reinforced material is heated to the sticking point temperature ( Fig. 5, Heating Portion 51 can be curved “straight or curved section corresponding to the heating zone”, see Machine Translation Pg 4 ¶5 –Pg 5 ¶1). 
With respect to the limitation of varying path lengths of fibers within the preform as the preform passes through the die, this necessarily occurs in a curved die because fibers with a larger radius of curvature (further from the side of the die closest to the center of curvature) will have to travel along a longer path length to reach the end of the die.
 It would have been obvious to one of ordinary skill in the art to modify the method as taught by Nitsch in order to make the process of making a curved preform a fully continuous method (MT Pg. 3 P2).
The combination above fails to teach a step of “cooling the preform below the sticking point temperature while the fiber reinforced material continues traveling through the die, by driving pressurized fluid through the die and into direct contact with the fiber reinforced material”, teaching a cooling step for full composite parts only. In the same field of endeavor, composite preform forming, Breitigam teaches cooling of a preform while being shaped after heating, by driving fluid through the die and into direct contact with the fiber reinforced material within a cooling chamber of the die that entirely surrounds a portion of the preform (Fig. 1,air 31 and water 32 cool the “postformable shape” in cooling zone 30, C14L1-13). It would have been obvious to one of ordinary skill in the art to modify the method above to include a preform cooling step in order to gel the polymer composition such that the part will hold its non-trivial cross-sectional shape (C2L4-10).
The combination as applied above fails to teach that cooling occurs via a pressurized fluid, being silent on the pressure of the cooling fluids but stating that any known cooling means may be used. (C14L1-10). In the same field of endeavor, composite cooling, Austen teaches cooling and lubricating of a fiber reinforced material with a pressurized fluid (C19L42-C20L48, “A lubricating and/or cooling fluid, preferably air at a desired pressure, for example 2.81 to 6.33 kilograms force per square centimeter (40 to 90 pounds per square inch gage), is fed into the chamber 82 through bore 67 and radial orifices 70.”, C14L65-C15L7). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to use pressurized fluid in cooling instead of non-pressurized in order to assure that the wall surfaces are smooth and substantially wrinkle free (C14L25-28)
With respect to claim 5, Breitigam further teaches wherein the cooling the preform comprises applying a liquid to the preform (Fig. 1, C14L1-10).
With respect to claim 6 Marcel further teaches pulling the part out of the die is performed after the preform has been cooled below the sticking point temperature (“the second part being cooled so that the product is fixed in shape at the outlet of the die.”, Machine Translation Pg. 2 P4).
With respect to claim 8, Marcel further teaches as shown in Fig. 5 that the heating, feeding, cooling, and pulling are performed simultaneously at different locations and does not show the unwinding step. Nitsch shows in Fig. 1 unwinding from spools a1-c1.
(C19L42-C20L4, pressurized air flowing through the die would result in convective heat transfer type cooling). 
With respect to claim 11 Austen further teaches cooling the part comprises cooling the die by directing a fluid through the die (C19L42-C20L48).
With respect to claim 13, Nitsch further teaches that heating the fiber reinforced material is performed while the preform is being pulled (forming unit 13, heating unit, Fig. 1, P0107, liquefying and hardening demonstrate at least at the sticking point temperature)
With respect to claim 14, Nitsch shows in Fig. 1 forming the preform from multiple plies of the fiber reinforced material, wherein each ply is sourced by a different spool. Nitsch shows 4 spools for the dry fibers and 2 resin spools (Fig. 1, P0013).
With respect to claim 41, Nitsch further teaches wherein the fiber reinforced material comprises carbon fibers (P0088).
With respect to claim 42, Nitsch further teaches wherein: the fiber reinforced material comprises a thermoset binder (P0089).
With respect to claim 43, Nitsch further teaches further comprising utilizing the preform to for laying up a composite part (P0020, applying additional layers and hardening).
With respect to claim 44, Nitsch further teaches further forming fiber reinforced material into preforms with angled tips (P0099-P0101, Fig. 2B, orientation does not have to be horizontal, forms as shown in Figs. 2B and 2C) but fails to teach feeding an angled tip of the fiber reinforced material through the die. However as the pultrusion method requires feeding the tip of the fiber reinforced material through the die, the combination of Nitsch and the pultrusion references make this claim obvious, using the pre process fiber reinforced material and Goal of Nitsch with the desirably continuous process of Marcel.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277, of record) as applied to claim 1 above, further in view of Hickman (US 20150129118 A1, of record).
With respect to claim 2, the combination as applied above fails to explicitly teach that feeding the fiber reinforced material through the die enforces slippage between fibers within the fiber reinforced material that reinforce the fiber reinforced material, being silent on slipping. In the same field of endeavor, composite pultrusion, Hickman teaches that the elevated temperature used to pre-form the part 74 is sufficiently high to cause softening of the plies so that the plies in the stacks 72 may slip relative to each other (P0043). It would have been obvious to one of ordinary skill in the art to modify the process as taught above to heat to a temperature sufficiently high enough to ensure this in order to permit the plies to be bent as needed during the pre-forming process (P0043).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), .
With respect to claim 3, the combination as applied above fails to explicitly teach that the fiber reinforced material is a tape, teaching starting from individual rolls of material (Nitsch, Fig. 1). In the same field of endeavor, composite pultrusion, Kikuchi teaches the use of tape (Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to use the well-known starting material of tape to achieve the expected results, being further motivated by tape’s ability to absorb a slight change in the pitch during the molding operation without generating any wrinkling (C4L14-32). 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

With respect to claim 4, Kikuchi further teaches unwinding the tape from at least one spool (Fig. 4, roving rack 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277) as applied to claim 1 above, further in view of Kiilunen (US 20140332996 A1, of record).
With respect to claim 7, the combination as applied above appears to teach guide rollers (Nitsch P0097) and pulling the preform comprises continuously tensioning the preform by operation of driven rollers that clamp the preform and draw the preform out of the die, causing tension to be applied along the length of the fiber reinforced material (Fig. 3 jig 3, Marcel), however it fails to explicitly teach that jig 3 is a set of (P0004, Fig. 1). It would have been obvious to one of ordinary skill in the art to use this known pulling means in the method above to achieve the expected result of pulling/tensioning the preform.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277) and Kikuchi (US 5811051, of record) as applied to claim 3 above, further in view of Kiilunen (US 20140332996 A1, of record).
With respect to claim 9, the combination as applied above fails to teach that heating the tape is performed by a radiant heating element that heats the tape to between 150 and 200 degrees Celsius, being silent on the temperature involved. In the same field of endeavor, composite pultrusion, Kiilunen teaches an embodiment using phenolic resin where the fibers are maintained at about 160 degrees Celsius in shaping stations 115 (P0038, P0049, P0058, Fig. 3). It would have been obvious to one of ordinary skill in the art to optimize the process as taught by the combination above based on the chosen material to find an optimum processing temperature within the claimed range as Kiilunen shows a processing temperature in pultrusion for phenolic resin a temperature of 160 degrees Celsius.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277) as applied above, further in view of Slack (US 20110247743 A1, of record).
With respect to claim 12, Nitsch teaches the heating elements being controlled (P0139), but the combination as applied above is silent on a tension controller. In the same field of endeavor, Slack teaches utilizing a controller (controller 174, P0030-P0031) that regulates unwinding, feeding, and pulling by preventing tension from going outside of a target range (controller 174 sets motor torque and tension, P0030), based on input from a sensor monitoring the preform (“bias-ply backing roll diameter sensor 407 and a feedstock roll diameter sensor 401 used by the controller 174.”, P0030). It would have been obvious to one of ordinary skill in the art to modify the method as taught by the combination above by adding this control system being motivated to provide information to the user and controller (P0030). 
Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (US 20110048624 A1, of record) in view of Marcel (FR 2504449, of record), Breitigam (US5098496A) and Austen (US 4282277) as applied to claim 1, further in view of Poulsen (US 3914151, of record).
With respect to claims 45 and 46, the combination as applied above fails to teach a circumferential wrapping, being silent on the take up method. In the same field of endeavor, continuous production take up, Poulsen teaches a mandrel designed to take up the strip of material in a circumferential manner (claim 1) in a helical pattern by using a helical groove (series of helical grooves, Abstract, C7L62-67). It would have been (C2L13-29).
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.B./Examiner, Art Unit 1741 



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741